Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 01/14/2021.
Claims 1-4, 6-9 and 11-14 are pending. 
Claims 1 and 8 are independent. 


Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a personal care appliance operable with and method of self-adaptive amplitude regulation among a plurality of different characteristic load states comprising: wherein, in response to a detection of a characteristic load state corresponding to an out-of-mouth state, the controller actively delivers a first drive signal to the actuator at a rest frequency and at a relatively low drive power, and wherein the rest frequency is a frequency at which a highest current sensitivity in the response characteristic of the actuator occurs; wherein, during the damped in-mouth state, the controller drives the actuator to transition to a damped amplitude at the operating frequency; and wherein, during the leave mouth state, the controller actively delivers the first drive signal to the actuator in response to a return detection of the characteristic load state corresponding to the out-of-mouth state and the frequency of the actuator returns to the rest frequency along with other features of claim 1 and claim 8 (claim 1 or claim 8).
The combination of the claimed limitations in the independent claims 1 and 8 are not anticipated or made obvious by the prior art of search in the examiners opinion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846